DETAILED ACTION
Acknowledgements
This Office action is in response to the amendments filed on 13 January 2021. 
Claims 1, 3-9, 11-21 are pending.
Claims 2 and 10 are canceled.
Claims 1, 3-9, 11-21 are examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 11-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
First, the current statutory subject matter test is performed and the claims recite a device or set of devices and therefore directed to a machine which is a statutory category. 
Second, step 2A, Prong One: The claims recite collecting location based service information in order to determining an account and its historical track, determining feature information and current transaction 
Step 2A, prong two: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements such as using pre-stored database to acquire historical information, track data for extracting feature points to reconstruct historical transaction track using general computing devices, a computer readable storage medium, a network interface for transmitting, receiving and processing information. The computing devices usage in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of causing the computing device to receive and send information to facilitate information transfer between devices) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a process to extract information on the connection location to determine an actual location of an individual, derives an activity area, an activity pattern, and a transaction pattern using the extracted information, and stores the derived information on the activity database for each identified individual, wherein the activity area is derived from analyzing the location and 


Response to Arguments
With regards to claim’s rejection based on 35 U.S.C. 101, the applicants asserts that “Claims 1, 3-9, and 11-20 recite Statutory Subject Matter Under § 101.” And further assert that “render the § 101 rejection moot”.
The Examiner respectfully disagrees.
The claims recite a process to extracts information on the connection location to determine an actual location of an individual, derives an activity 
The applicants further assert that “because the pending claims "have additional elements that amount to significantly more than the abstract idea because they show an improvement to another technology or technical field," and "the ... combination of elements ... is a specific limitation other than what is well-understood, routine and conventional in the field because it is an unconventional step that confines the claims] to a particular useful application of the judicial exception." MPEP 2106.”
The Examiner respectfully disagrees.
The claims recite a process to extracts information on the connection location to determine an actual location of an individual, derives an activity area, an activity pattern, and a transaction pattern using the extracted information, and stores the derived information on the activity database for each identified individual, wherein the activity area is derived from analyzing the location and distribution information of the individual based on the connection location information and transaction location information according to an IP information database. Performing these functions using generic computer do not amount to significantly more. The claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. As the claims recite, to determine the risk, information is collected to compare with historical information. There are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.   To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.
Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st  paragraph.
Independent of the requirements under 35 U.S.C. § 112 1st  paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicant is encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MURALI K. DEGA whose telephone number is (571)270-5394.  The Examiner can normally be reached on Monday to Thursday 7.00AM to 5.30 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 
/Murali K. Dega/
Art Unit 3697
/SAMICA L NORMAN/Primary Examiner, Art Unit 3697